DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/20/2021 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejections under 35 USC 112(a) and 112 (b) are withdrawn in light of applicant’s amendments. Claims 1 and 3-24 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive.
With regard to applicant’s argument that Walker ‘926 does not meet the claimed limitations because the increasing radius only applies to portions of the condyles and not to the entire lateral profiles of the condyles, the examiner disagrees. It is first noted that the features upon which applicant relies (i.e., the entire lateral profile of the condyles has an increasing radius) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Though Walker ‘926 teaches that the portions of condyles that interface with tibial bearing surface have radii that decrease along the arcuate curve in the direction from the proximal-anterior portion 22 to the proximal-posterior portion 24, the examiner maintains that Walker ‘926 meets the limitations as claimed, particularly since the curvature of Walker ‘926 clearly increases from section rear section AB (R1) to section 
With regard to applicant’s argument that Walker ‘926 leads a reader away from the teachings of Walker ‘861, the examiner disagrees. Walker ‘861 teaches that the shape of the bearing surfaces (46) of the femoral bearing portions (12) and the corresponding bearing surfaces (21) of the tibial bearing portions (13) is a feature that is not restricted to the embodiments of figs. 1 to 13 or to any other particular knee prosthesis design and further, that the presence of an intercondylar post or an intercondylar box, for example, is not necessary (col. 8, lines 18-30). More specifically, the argument that one of ordinary skill in the art would not have been motivated to combine the teachings of Walker ‘962 and Walker ‘861 is not persuasive because the fifth radius of curvature taught by Walker ‘861 is applicable to any knee prosthesis design including one that does not have the PS-type features that Walker ‘962 teaches away from. Therefore, the examiner maintains the position set forth in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0135926 A1 to Walker (Walker) in view of US Patent No. 4,209,861 to Walker et al. (Walker ‘861).
Regarding at least claim 1
Walker teaches an artificial knee joint that includes a femoral component with a specially shaped bearing surface and a tibial component, whose surface interacts with the femoral surfaces (abstract). 
[AltContent: textbox (SCS)][AltContent: textbox (FS)][AltContent: textbox (FCS)][AltContent: textbox (PS)]
    PNG
    media_image1.png
    323
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    363
    media_image2.png
    Greyscale
 
Walker meets the limitations of a modular spacer device (10; fig. 1A) for a knee joint, comprising: a tibial element (40) adapted to be constrained to a tibial bone, at one end of said tibial bone facing the knee joint, and a femoral element (20), adapted to be 
Walker also teaches that the front section (FS) delimits a central groove (25) extending in an anterior-posterior direction (fig. 3A). However, Walker does not appear to teach wherein said front section (FS) of said first surface (articulating surface) of said 
Walker ‘861 teaches a knee prosthesis comprising a femoral component and a tibial component adapted to be secured to the adjacent ends of the femur and tibia and each component comprising a spaced pair of bearing portions for articulation of the knee in the sagittal plane (abstract). Walker also teaches an aspect of the knee prosthesis relating to the shape of the bearing surfaces (46) of the femoral bearing portions (12) in transverse sections through both of the bearing portions, and the corresponding bearing surfaces (21) of the tibial bearing portions (13) in transverse sections through both of said bearing portions, and the relationship of those shapes (col. 8, lines 18-25). More specifically, Walker ‘861 teaches that each of the femoral bearing surfaces (46) exhibits an externally convex laterally inner zone (40) and an externally convex laterally outer zone (42) of greater radius of curvature than the inner zone, for the purpose of facilitating rotation of the tibial component with respect to the femoral component by the proximity of contact area of the femoral bearing portions (12) upon the tibial bearing portions (13) to the longitudinal axis of the tibia and allowing the prosthesis to accommodate a few degrees of varus-valgus movements without one of the femoral bearing surfaces (46) lifting above the corresponding tibial bearing surface (21) (col. 8, lines 44-68 through col. 9, lines 1-6).
[AltContent: rect]
    PNG
    media_image3.png
    210
    194
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker to include wherein said front section of said first surface of said femoral element presents frontally a convex lower contour extending along an entire frontal width of said femoral element and having a fifth curvature radius (R5) and delimits a central groove extending in an anterior-posterior direction along an entirety of said femoral element, in order to facilitate rotation of the tibial component with respect to the femoral component and to allow the prosthesis to accommodate a few degrees of varus-valgus movements without one of the femoral bearing surfaces lifting above the corresponding tibial bearing surface, as taught by Walker ‘861.
Regarding at least claim 3
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. Walker also teaches wherein said front section (FS) of said first surface (articulating surface) of said femoral element (20) frontally has a curved upper contour (22) with a bell-shaped pattern or a pattern having a lateral inclination, at least to the same extent as applicant’s.  
Regarding at least claim 4


[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (PP)][AltContent: textbox (PCP)][AltContent: textbox (BPP)][AltContent: textbox (ACP)][AltContent: textbox (AP)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    222
    180
    media_image4.png
    Greyscale

Regarding at least claim 5
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 4. Walker also teaches wherein one or both of said rear connecting portion (PCP) and said front connecting portion (ACP) are curved or have a rectilinear configuration and are each disposed obliquely between the respective portions (BP, PP and/or BP, AP) to which they are respectively connected (see annotated fig. 3C above).  
Regarding at least claim 6
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 4. Walker also teaches wherein each of the rear lobes (fig. 3B) of said femoral 
Regarding at least claim 7
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 4. However, Walker does not teach wherein said femoral element includes a central rib having anteroposterior development at said base portion (BP) and said front connecting portion (ACP) on said second surface and at said central groove of said first surface. 
Walker ‘861 teaches a central rib (intercondylar box; 28) for the purpose of cooperating with a post on the tibial component to prevent posterior movement of the femoral component when the knee is extended (col. 7, lines 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the femoral element of Walker to include a central rib having anteroposterior development at said base portion (BP) and said front connecting portion (ACP) on said second surface and at said central groove of said first surface, in order to prevent posterior movement of the femoral component when the knee is extended, as taught by Walker ‘861.
Regarding at least claim 8
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. Walker also teaches wherein said tibial element (40) presents a reversed "U" 
Regarding at least claim 9
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. Walker also teaches wherein said first surface (62) of said tibial element (40) is concave and laterally has a curved contour matching a development of said second central section (SCS) having the third Page 3 of 10S/N 16/317,769Response to Office Actioncurvature radius (R3) of said femoral element (20) (fig. 3C), at least to the same extent as applicant’s (the examiner notes that the term “matching” is interpreted to mean the same as complementary to, in accordance with paragraph 0043 of applicant’s disclosure).  
Regarding at least claim 10
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. However, Walker does not teach wherein said first surface of said tibial element is concave and frontally has a concave upper contour corresponding to said curved convex lower contour having the fifth curvature radius of said femoral element, or wherein said first surface of said tibial element is concave and frontally presents a flat upper contour designed to articulate with said curved convex lower contour with the fifth curvature radius of said femoral element, or wherein said first surface of said tibial element is concave and frontally presents an upper contour having a flat medial or lateral portion and a concave lateral or medial portion, and wherein said flat upper contour is designed to articulate with said curved convex lower contour with the fifth curvature radius of said femoral element.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the tibial element of Walker to include that the first surface is concave and frontally has a concave upper contour corresponding to said curved convex lower contour having the fifth curvature radius of said femoral element, or wherein said first surface of said tibial element is concave and frontally presents a flat upper contour designed to articulate with said curved convex lower contour with the fifth curvature radius of said femoral element, or wherein said first surface of said tibial element is concave and frontally presents an upper contour having a flat medial or lateral portion and a concave lateral or medial portion, and wherein said flat upper contour is designed to articulate with said curved convex lower contour with the fifth curvature radius of said femoral element, in order to facilitate rotation of the tibial component with respect to the femoral component and to allow the prosthesis to accommodate a few degrees of varus-valgus movements without one of the femoral 
Regarding at least claims 11-12
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. However, Walker does not teach wherein said first surface of said tibial element delimits a central rib extending in an anteroposterior direction into said tibial element and configured such that said central rib is insertable to size, with a reduced clearance, into said central groove delimited into said femoral element, said central rib being concave in the anteroposterior direction. 
Walker ‘861 teaches a post (19) that is concave in the anteroposterior direction (col. 6, lines 50-55 discloses that the surface 27 may be concave to increase the contact area between surfaces 26 and 27) on the tibial component (11), for the purpose of being in loose sliding engagement with the intercondylar box (28) to prevent posterior movement of the femoral component with respect to the tibial component when the knee is extended (col. 7, lines 10-14). Walker ‘861 further shows that said central rib (19) projects upward from a rest of the first surface (21) for about 0.8-1.2 cm, up to 2 cm, or more than 2 cm, particularly since the term about is broad (see also the 112 rejection regarding this limitation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the tibial element of Walker to include that the first surface of said tibial element delimits a central rib extending in an anteroposterior direction into said tibial element and configured such that said central rib is insertable to size, with a reduced clearance, into said central groove delimited into 
Regarding at least claims 13-15
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 11. Walker also shows that the second surface (bottom surface) of the tibial element (40) is flat and presents an engagement element (43) adapted to engage said tibial element to a patient bone end (fig. 3D). However, Walker does not teach that the engagement element is presented in a central region corresponding to the central rib of the first surface or at least one stem engageable with said tibial element at said engagement element.
Walker ‘861 teaches that the tibial component (11) is provided with a peg (at least one stem; 23) adapted to be received for cement fixation in a corresponding opening made by the surgeon in the upper extremity of the tibia, as well as grids (25) and recesses (61) for receiving cement, cement grip pads, or tissue ingrowth pads to improve fixation (col. 4, lines 46-55). As best understood by the examiner, the at least one stem (peg; 23) also has a first end that is adapted to be coupled, at least indirectly, by shape coupling with said at least one engagement element (recesses; 61 or bottom surface of tibial element where the peg is attached), particularly since the term “shape coupling” is not defined by the claim (see 112 rejection regarding this limitation above) and appears to be a product by process limitation (see MPEP 2113), and further has a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the tibial component of Walker to include an engagement element, such as the recesses of Walker ‘861, on the flat second surface (bottom surface) of the tibial element, presented in a central region corresponding to the central rib of the first surface, as well as at least one stem, such as the peg of Walker ‘861, engageable with said tibial element at said engagement element, in order to improve fixation of the tibial component to the bone, as taught by Walker ‘861. 
Regarding at least claim 16
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 1. However, Walker does not teach at least one bas-relief area defined in said second surface of one or both of said femoral element or said second surface of said tibial element, and has a plan cross-section larger than a respective depth. 
Walker ‘861 teaches wherein at least one bas-relief area (61) is defined in said second surface (bottom surface) of said tibial element (11), and has a plan cross-section larger than a respective depth (fig. 3), for the purpose of receiving cement, cement grip pads, or tissue ingrowth pads to improve fixation (col. 4, lines 46-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bottom surface of the tibial element of Walker to include at least one bas-relief area, in order to receive 
Regarding at least claim 17
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 15. Walker in view of Walker ‘861 also meets the limitations wherein said femoral element and said tibial element have different plan extensions, depending on formats or sizes, but appear to always keep constant, independently from their format or size, a dimension and a configuration of said central groove and said central rib, or said third and fifth curvature radii (R3) and (R5), thereby resulting connectable with each other, at the respective first surfaces, independently from the respective plan extensions, as claimed (see 112 rejection regarding these limitations above).  
Regarding at least claim 18
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 17. Walker also teaches wherein said first surface (articulating surface) of said femoral element (20) is in revolving (figs. 4A-4C) and partially translatable (paragraph 0012) contact with said first surface (62) of said tibial element (40).
Regarding at least claim 19
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 17. Walker in view of Walker ‘861 also teaches wherein said tibial element (Walker ‘861; 11) and said stem (Walker ‘861; 23) are adapted to be coupled with each other at the engagement element (Walker ‘861; 61 or bottom surface where stem is attached) of said tibial element, independently from the plan extension of said tibial element and a cross-section of said stem, at least to the same extent as applicant’s.
Regarding at least claim 20
Walker in view of Walker ‘861 teaches the modular spacer device according to claim 15. Walker also teaches wherein said tibial element (40), said femoral element (20) and, if provided, said stem are preformed and made of a biologically compatible material (paragraph 0045).
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Walker ‘186, as applied to claim 20, and further in view of US Patent Application Publication No. 2011/0029092 to Deruntz et al. (Deruntz).
Walker in view of Walker ‘186 teaches the invention substantially as claimed according to claim 20, wherein said biologically compatible material comprises at least one of the following materials: plastic materials, or non-polymeric materials, ceramics, metals, metal alloys, organometallic compounds, or a combination thereof (paragraph 0045). However, Walker in view of Walker ‘186 does not teach wherein said biologically compatible material is porous, wherein said porous biologically compatible material is adapted to be pre-impregnated with pharmaceutical and therapeutic products, or wherein said porous biologically compatible material is originally devoid of medical substances and is designed to be impregnated with pharmaceutical and therapeutic products before implantation.
Deruntz teaches a joint prosthesis system made of solid and porous metal portions, for the purpose of allowing bone ingrowth (paragraph 0009), as well as the addition of therapeutic agents, for promoting repair, healing, or regeneration of hard and soft tissues (paragraph 0145).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774